Title: To Thomas Jefferson from Tench Coxe, 4 May 1800
From: Coxe, Tench
To: Jefferson, Thomas



Sir
Lancaster May 4th. 1800

I had the honor to receive a copy of your evidences relative to the murders of the family of Logan. They are touching to humanity and must wound the feelings of every man concerned for the honest fame of this Country. As they regard the question between you and Mr. Martin, I cannot suppose that any man will expose himself to the censure which must attend one who would pretend to blame you? I am very glad to have received this paper, & will give it an useful circulation here. If I could have a few copies, I am satisfied I could distribute them very usefully thro this state, there being a constant intercourse with every settlement in the middle & frontier Counties. It is among the middle men, too honest & unprejudiced to be misled by any thing  but deceptive misrepresentations, that communications of this paper should be made. I would recommend that some of them be circulated in Maryland, Jersey, New York & New England. For permanent ends I should think, Sir, that the whole might be well added as an appendix to any future copy of your Notes on Virginia.
I am greatly impressed with the assurance of support Mr. Gerry’s name has had in Masstts. It seems to be well worth considering what would be the effect, particularly in Massachusetts, of naming him as Vice President. There is every appearance that he would divide that state, perhaps N. Engd. in some degree. I do not know who is proposed by our friends as vice President.
There seems to be no doubt, that the conduct of violent and indiscrete men on the other side has awakened the public anxiety to the dangers of our situation. The recent postponement of the Militia bill till December is considered as a new act of evasion upon that subject. It will be much felt at this Moment in the middle states, especially in this, where we are organizing the Militia anew.
I hope that a complete plan of operation on the subject of the ensuing election will be taken before the rising of Congress, and that we shall receive here a full and early account of it for cooperation. United & systematic efforts are best, and most respectable. We felt it in the last election of Governor in this state.
With my best wishes in every view public & private, I have the honor to be with perfect respect
Sir, Your most obedt & most hble Servant

Tench Coxe

